DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "a UAC system information" in line 2.  However this feature is already established in claim 35 from which it depends on.  Based on the claim dependency of similar claims (5, 14, 21, 30, 46) examiner will interpret claim 37 as depending on claim 33.  
Claims 38 and 39 depend on claim 37.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 11-15, 17-18, 20-21, 23, 27-31, 33-34, 36-38 and 43-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0344670 (Li et al.).
As to claims 1, 17 and 33, Li teaches a cellular Internet of Things (cIoT) user equipment (UE) for wireless communication (410, fig 9), comprising: 
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (see paragraphs 93, 98-101) configured to: 
receive an indication that a unified access control (UAC) parameter has changed (see paragraphs 40 and 90); and 
obtain an update to the UAC parameter in connection with the indication (see paragraphs 40 and 41).
As to claims 11, 27 and 43, Li teaches a base station (405, fig 9) for wireless communication, comprising: 
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors (see paragraphs 93, 98-101) configured to:
transmit an indication that a unified access control (UAC) parameter has changed (see paragraphs 40 and 90); and 
transmit an update to the UAC parameter in connection with the indication (see paragraphs 40 and 41).
As to claims 2, 12, 18, 28, 34 and 44, Li further teaches wherein the indication is included in a paging message (see paragraph 40).
As to claims 4, 13, 20, 29, 36 and 45, Li further teaches wherein the indication that the UAC parameter has changed comprises a direct indication information (see paragraphs 40 and 90, the indication of the update is explicitly in the message).
As to claims 5, 14, 21, 30, 37 and 46, Li further teaches wherein the update to the UAC parameter is provided in a UAC system information block (SIB) (see paragraph 27, SIB provides update as well).
As to claims 6, 15, 23, 31, 38 and 47, Li further teaches wherein the UAC SIB is obtained prior to a next system information modification period to occur (see paragraph 27, the update would be obtained before SIB update cycle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 10, 16, 19, 22, 26, 32, 35, 39 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344670 (Li et al.) in view of US 2018/0270738 (Martinez Tarradell et al.).
As to claims 3, 16, 19, 32, 35 and 48, Li further teaches wherein, when the indication is received while the cIoT UE is acquiring a UAC system information block (SIB), the one or more processors are further configured to: acquire the UAC SIB (see paragraph 27)
What is lacking from Li is receive a system information block type 1 (SIB 1); and acquire a subsequent UAC SIB that is indicated by the SIB 1.
In analogous art, Tarradell teaches Type 1 SIBs (~SIB 1) having scheduling information for CSIBs (~part of SIB that would have UAC parameters) within a system message (see Tarradell, paragraphs 30, 32, 37 and 38).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Li so as to allow the UE to know exactly where relevant system information is.
As to claims 7, 22 and 39, what is lacking from Li is wherein obtaining the update to the UAC parameter wherein the one or more processors are further configured to: obtain the UAC SIB at least in part on a scheduling information list in a system information block type 1.
In analogous art, Tarradell teaches Type 1 SIBs having scheduling information for CSIBs (~part of SIB that would have UAC parameters) within a system message (see Tarradell, paragraphs 30, 32, 37 and 38).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Li so as to allow the UE to know exactly where relevant system information.
As to claims 10 and 26, what is lacking from Li is wherein the one or more processors, when obtaining the update to the UAC parameter in connection with the indication, are further configured to: discard a UAC parameter of the cIoT UE based at least in part on determining that a system information block 1 (SIB 1) does not include an identifier for a UAC system information block that includes the update to the UAC parameter.
In analogous art, Tarradell teaches Type 1 SIBs having scheduling information for CSIBs (~part of SIB that would have UAC parameters) within a system message (see Tarradell, paragraphs 30, 32, 37 and 38).  When combined with Li, this would render disregarding any parameter part of a SIB not indicated by the Type 1 SIB.
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Li so as to allow the UE to know exactly where relevant system information.
Claims 8-10, 24-26 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0344670 (Li et al.) in view of US 2019/0215858 (Ishii).
As to claims 8, 24 and 40, what is lacking from Li is wherein the cIoT UE is configured to skip monitoring of one or more instances of a scheduling information list of a system information block type 1.
In analogous art, Li teaches skipping monitoring SIBs comprising SIB1 (~system information block type 1) if a paging notification doesn’t inform a UE of a change in system information (see Ishii, paragraphs 59, 189-192 and 206).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Li so as to allow the UE to preserve resources.
As to claims 9, 25 and 41, what is lacking from Li is wherein the cIoT UE is configured to skip monitoring of one or more instances of a scheduling information list of a unified access control system information block.
In analogous art, Li teaches skipping monitoring SIBs if a paging notification doesn’t inform a UE of a change in system information (see Ishii, paragraphs 59, 189-192 and 206).
It would have been obvious to one of ordinary skill in the arts to apply this teaching to Li so as to allow the UE to preserve resources.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2020/0389835 (Talebi Fard et al.).  US 2021/0076303 (Liang et al.).  US 2020/0052963 (Kim et al.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641